—In a child visitation proceeding pursuant to Family Court Act article 6, the appeal is from an order of the Family Court, Kings County (Adams, J.), dated May 1, 2002, which, in effect, denied the motion of Lisa L. to dismiss the proceeding for lack of standing.
Ordered that the order is reversed, on the law, without costs or disbursements, the motion is granted, and the proceeding is dismissed.
The Family Court erred in denying the appellant’s motion to dismiss the proceeding. The petitioner does not have standing to seek visitation with the biological child of the appellant, her former domestic partner (see Matter of Alison D. v Virginia M., 77 NY2d 651; Matter ofJanis C. v Christine T., 294 AD2d 496, lv denied 99 NY2d 504; Matter of Speed v Robins, 288 AD2d 479).
The petitioner’s constitutional challenge to Domestic Relations Law §§ 70, 71, and 72 is not reviewable as she failed to give timely notice to allow the Attorney General the opportunity to intervene in this proceeding (see Executive Law § 71; CPLR 1012; Matter of McGee v Korman, 70 NY2d 225; Matter of Rivera v Cassas, 275 AD2d 417). Ritter, J.P., Smith, Luciano and H. Miller, JJ., concur.